The sole ground for attack upon *Page 287 
the judgment involved in this action is that the sheriff did not file an inventory with the clerk of the district court who issued the warrant of attachment within twenty days after the sheriff made levy under such warrant.
The levy in this case was made June 1, 1931. It is stipulated as a fact "that immediately thereafter and on the second day of June, 1931, the sheriff made a true and complete inventory of all the property so attached but no inventory was filed in the office of the clerk of the district court of Williams county, North Dakota, until the 17th day of August, 1931." Judgment was entered August 19, 1931.
There is no claim that the sheriff did not file a return of his doings upon the warrant within twenty days after the levy. So far as the record presented on this appeal shows, the return of the sheriff on the warrant of attachment showed precisely what he did, including a recital of the property attached. The sole defect claimed is that the sheriff did not within twenty days after the levy file the inventory with the clerk of the district court as required by § 7546, Comp. Laws 1913. Did the failure of the sheriff to file such inventory within twenty days invalidate the levy previously made and the judgment subsequently rendered? The question thus presented is in the last analysis one of statutory construction. Did the legislature intend that this failure should destroy the levy formerly made and, ipso facto, destroy the attachment? I think not. There is no declaration to that effect in the statute. It would seem that if the legislative assembly had so intended it would have so stated in express language. The act in question is one with which the sheriff alone is chargeable. It is not one to be performed by the plaintiff or his attorney. Elsewhere the legislature has provided that even the failure of the sheriff to serve the warrant of attachment or warrant of levy "shall not invalidate the levy, but the sheriff shall be liable to the person whose property is attached for any damages which he may sustain by reason of such failure." Comp. Laws 1913, § 7549. I do not believe the lawmakers intended that failure to file the inventory within the twenty day period should ipso facto vacate the levy and terminate the attachment proceeding. *Page 288